DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed on 9/28/2020 was considered and placed on the file of record by the examiner.
 
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 3-6 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The specification in pages 6 and 29 state the corresponding structure may be performed by a processor.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Karasev et al. (US 2019/0147600) in view of Srinivasan (US 10,937,178).
	
Regarding claim 1, Karasev teaches a recognition device comprising: a first area setting unit configured to recognize a target object shown in a two- dimensional image captured by an imaging device imaging a vicinity of a vehicle and set a first area including the recognized target object inside the two-dimensional image (see para. 0015, 0101, where Karasev discusses a computer system implemented in an autonomous vehicle and capturing image data and determining a two-dimensional bounding box that identifies the object);
(see figure 6, para. 0086, where Karasev discusses determining a normal vector associated with a surface mesh associated with a location of the object).
Srinivasan teaches a third area setting unit configured to set a third area representing an area of the target object in a predetermined shape on the basis of the first area and the second area (see figure 5, col. 13 lines 36-50, where Srinivasan discusses setting multiple area bounding boxes based on the two-dimensional data). 
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Karasev with Srinivasan to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform object recognition.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Karasev in this manner in order to improve object recognition that extract regions based on initial captured data.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Karasev, while the teaching of Srinivasan continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating different regions of an object based on an initial detected image region.  The Karasev and Srinivasan systems perform object detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.



Regarding claim 2, Karasev and Srinivasan teach wherein the target object is another vehicle present in the vicinity of the vehicle, and wherein the reference surface is a front face or a rear face of the other vehicle (see figure 1, para. 0025, where Karasev discusses detecting points on the front of the vehicle in a two-dimensional reference surface; see figure 5, col. 13 lines 21-30, where Srinivasan discusses capturing the rear end of a vehicle in a two-dimensional reference image).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Karasev with Srinivasan to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform object recognition.  

Regarding claim 3, Srinivasan teaches wherein the first area setting unit acquires and sets the first area by inputting the two-dimensional image to a first learned model that has learned to output the first area when the two-dimensional image is input, and wherein the second area setting unit acquires and sets the second area by inputting an image of the first area to a second learned model that has learned to output the second area when the image of the first area is input (see figure 5, col. 13 lines 21-50, where Srinivasan discusses capturing the rear end of a vehicle in a two-dimensional reference image and input the image data into a learned neural network model to output related regions).
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Karasev with Srinivasan to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform object recognition.  

 (see figure 1, para. 0032, where Karasev discusses combining the detected points on the surface of the vehicle to input into a machine learning algorithm; see figure 5, col. 13 lines 21-50, where Srinivasan discusses capturing vehicle two-dimensional data and input the image data into a learned neural network model to output other regions).
The same motivation of claim 1 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Karasev with Srinivasan to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform object recognition.  

Regarding claim 6, Karasev teaches further comprising a second estimation unit configured to estimate a length of another vehicle in a longitudinal direction on the basis of the straight lines joining the points of the corresponding corners of the second area and the fourth area in the third area, wherein the target object is the other vehicle present in the vicinity of the vehicle (see figure 1, para. 0039, where Karasev discusses determining a three-dimensional bounding box and information (e.g., position, velocity, width, length, etc.) associated with the object based at least in part on the object contact points and the distance).
The same motivation of claim 1 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Karasev with Srinivasan to derive 

Claim 7 is rejected as applied to claim 1 as pertaining to a corresponding method.

Claim 8 is rejected as applied to claim 1 as pertaining to a corresponding computer-readable non-transitory storage medium.



5 is rejected under 35 U.S.C. 103 as being unpatentable over Karasev et al. (US 2019/0147600) in view of Srinivasan (US 10,937,178) in view of Wang (US 2019/0333389).

Regarding claim 5, Karasev and Srinivasan do not expressly teach further comprising a first estimation unit configured to estimate a moving direction of another vehicle on the basis of the straight lines joining the points of the corresponding corners of the second area and the fourth area in the third area, wherein the target object is the other vehicle present in the vicinity of the vehicle.  However, Wang teaches further comprising a first estimation unit configured to estimate a moving direction of another vehicle on the basis of the straight lines joining the points of the corresponding corners of the second area and the fourth area in the third area, wherein the target object is the other vehicle present in the vicinity of the vehicle (see para. 0040, 0043, 0046, where Wang discusses determining a three-dimensional bounding box that defines corners and the direction of travel of the detected vehicle).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Karasev and Srinivasan with Wang to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform object recognition.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Karasev and Srinivasan in this manner in order to improve object recognition that extract linear regions based on initial captured data and determines the direction of the captured vehicle object.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Karasev and Srinivasan, while the teaching of Wang continues to perform the same function as originally taught prior to being combined, in order to .











Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Behrendt (US 2020/0349365) discusses capturing two-dimensional image data surrounding a vehicle and inputting the image data into a model to produce three-dimensional bounding box data of the vehicle.




Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663